Citation Nr: 0202763	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
syndrome (PTSD), evaluated at 30 percent disabling from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

The PTSD appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida in which service connection was granted 
for PTSD and a 30 percent disability rating was assigned.

The Board notes that the veteran has started an appeal for 
his TDIU claim, which the RO denied in a September 2001 
rating decision, that is the subject of the remand portion of 
this decision.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's PTSD claim has been developed.

2.  The veteran's PTSD is manifested by some difficulty in 
social and occupational functioning with mild symptoms of 
PTSD, sleep disturbance, grossly intact cognitive functions, 
an affect that is broad in range, a logical and goal-oriented 
thought process, coherent speech, problems with intimacy, and 
a history of disturbances in mood and difficulty in 
maintaining effective relationships with his family due to 
his uncontrollable rage, anger, verbal abusiveness, and 
occasional physical abusiveness.


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete the claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the pertinent laws, 
regulations, and evidence need to substantiate his increased 
rating claim for PTSD in the October 2001 statement of the 
case (SOC).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed for his 
PTSD claim.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate the PTSD claim on the current 
record.  See Bernard v. Brown, 4 Vet. App. 384.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c)).  The RO 
has sought and obtained the veteran's service medical records 
and VA examination and outpatient treatment reports, and 
letters in support of the veteran's claim from the veteran, 
his wife, and his children have been associated with his 
claims file.  The RO also scheduled the veteran for the 
appropriate VA PTSD examination in November 2000.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  There is more than sufficient evidence of 
record to decide this claim properly and fairly.

II.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim for increased compensation 
fails.

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  When evaluating an increased rating claim from 
an initial rating, the Board may assign staged ratings if 
appropriate.  Fenderson v. West, 12 Vet. App. 119.

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2001).  Under these criteria, the current 30 percent 
rating in effect for the veteran's PTSD contemplates:
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).
 An increased rating (to 50 percent) would be appropriate for 
PTSD that is manifested by:
occupational and social impairment with 
reduced reliability and productivity, due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; more than weekly 
panic attacks; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

The Board finds that the criteria for an increased rating are 
not met.  The report of the most recent VA PTSD examination 
in November 2000 reflects a PTSD diagnosis with depressive 
symptoms and a Global Assessment of Functioning (GAF) score 
of 65.  A GAF score of 65 denotes mild symptoms of PTSD, with 
some difficulty in social or occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  The examination 
report chronicles the veteran's history of an abusive pattern 
of behavior, which would "hit a crescendo" in the spring 
months around the anniversary of the attack of the United 
States Destroyer Daly in April 1945.  The examination report 
also reflects the veteran's history of episodic feelings of 
uncontrollable rage that led to the veteran becoming verbally 
abusive and such behavior as "throwing things or punching 
walls."  The examination report also reflects that on rare 
occasions, the veteran would act out physically against 
another person.

The November 2000 VA examination report also indicates the 
veteran has had episodic bouts of depression with suicidal 
idealizations in the past but at the time of the examination, 
the veteran denied suicidal and homicidal idealizations.  The 
veteran also indicated an intermittent sleep pattern with 
frequent wakening and intrusive recollections of his combat 
experiences.  The examination report reflects that the 
veteran manifested the following objective findings: he was 
alert and oriented to all spheres; he was clean, adequately 
dressed, and groomed; he had coherent speech at a normal 
rate, rhythm and tone; his thought process was logical and 
goal directed, he had a pleasant affect which was broad in 
range; he did not report or exhibit overt signs of psychosis, 
delusion, or hallucination; he had good insight and judgment; 
and his cognitive functions were grossly intact.  The VA 
physician noted that "sleep is adequate in quantity but 
prone to considerable interruption" and that the veteran 
clearly exhibits avoidance behaviors.  The VA physician 
further noted that in past years, he had used his work and 
professional life to occupy his mind.  The examination report 
also notes the VA physician's impression that the veteran's 
efforts to repair his relationship with his family has come 
at a "cost" of episodes of depression and remorse.

The record also includes evidence that since retirement, the 
veteran continues to work part-time as a pharmacist.  The 
information request form submitted by his employer, Cardinal 
Health, indicates that no concessions, "that we are aware 
of," are needed to be made to the veteran due to his 
disability.

Additional medical evidence, in the form of VA outpatient 
progress notes, also report of the veteran's PTSD 
symptomatology.  A June 1999 VA progress note references the 
veteran hitting and screaming at his wife as well as the fact 
the veteran is easily irritable and intolerant of criticism.  
An August 2000 psychiatry note states "he has attempted to 
compensate with overcontrol [and] obsessive compulsive coping 
traits" while a July 2000 progress note states "much of his 
coping is through obsessive means and over 
intellectualization."  The July 2000 progress note also 
indicates the veteran has problems with intimacy, anger, and 
irritableness.  And finally, an April 2000 psychiatry note 
indicates the veteran has an exaggerated startle response, 
hypervigilance, and problems with "anger and aggression 
including intermittent explosiveness, persistent avoidance of 
stimuli associated with the event and numbing for years of 
general responsiveness."

The evidence of record also includes a letter from a private 
physician, dated in October 1997, which states the private 
physician treated the veteran in 1986 and that his chief 
complaint "was difficulty in controlling his anger, at times 
bordering on rage."  The letter also states that a 
"significant factor" in the veteran's "emotional life" was 
his experiences in service.  The letter does not include a 
diagnosis of PTSD.  The evidence of record also includes an 
undated letter from the veteran's wife which states that 
veteran would "kick things, throw items, forcefully bang 
doors closed, and several times he hit [her] on [her] face 
and arms" and that veteran's "moods and violence" usually 
occurred in the latter part of April and early May.  The 
veteran's wife, in reference to the attack on the United 
States Destroyer Daly, states that the veteran "of course 
suffered a severe trauma and shock."  The veteran's two sons 
and daughter also submitted letters in support of their 
father's claim, each chronicling the veteran's abusive 
behavior and the lasting affects this behavior has had in 
their own lives.

The Board does not treat lightly the impact PTSD has had in 
the veteran's familial life or the impact his PTSD has had in 
individual lives of his wife and children.  But the Board 
must look at the veteran's entire disability picture when 
evaluating his claim.  See 38 C.F.R. § 4.7 (2001).  
Additionally, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

To reiterate, the evidence described above does not 
demonstrate that a rating higher than the 30 percent 
evaluation currently in effect is appropriate.  The medical 
evidence shows the veteran presently has some difficulty in 
social and occupational functioning with a GAF score that 
reflects mild symptoms of PTSD, sleep disturbance, grossly 
intact cognitive functions, an affect that is broad in range, 
a logical and goal-oriented thought process, coherent speech, 
problems with intimacy, and that he is alert to all spheres 
and groomed.  The evidence of record also reflects that the 
veteran does not need concessions in the work place due to 
his disability.  These symptoms all approximate a disability 
picture that matches the criteria for a 30 percent disability 
rating under Diagnostic Code 9411.  The medical evidence also 
shows the veteran has a history of disturbances in mood and 
difficulty in maintaining effective relationships with his 
family due to his uncontrollable rage, anger, verbal 
abusiveness, and occasional physical abusiveness against his 
wife.  But the medical evidence does not show that there are 
such symptoms as: reduced reliability and productivity; 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty understanding complex commands; impairment of 
short- or long-term memory; impaired judgment; or impaired 
abstract thinking.  The manifestation of such symptoms, as 
indicated above, demonstrates the criteria for the award of a 
50 percent rating under Diagnostic Code 9411.  Therefore, the 
Board finds that his PTSD symptom more closely approximates 
the criteria required for a 30 percent disability rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).

In Fenderson v. West, it was held that in the appeal of an 
initial assignment of a rating disability, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period, a practice known as "staged ratings".  12 
Vet. App. 119 (1999).  In this case, the RO granted a 30 
percent disability rating, effective as of the date his claim 
to re-open was received, August 16, 2000.  38 C.F.R. § 3.400 
(2001).  The Board has reviewed all the evidence of record 
and has determined that from that time to the present, the 
evidence has supported a 30 percent disability rating for his 
PTSD.  Id.; Fenderson, 12 Vet. App. at 126.

With regard to the veteran's contention that he is entitled 
to a higher disability rating due to his PTSD symptoms, it is 
not shown that he is competent based on medical training and 
professional status to render a medical diagnosis or opinion.  
His opinion alone cannot establish entitlement to a higher 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran as a lay person is free to offer an account of 
his symptoms, but he is not competent to provide a medical 
diagnosis of his condition.  Id. at 494-95.  Thus, the Board 
finds that the veteran, while able to offer an account of his 
symptoms, is not competent to offer a medical diagnosis or 
opinion which would entitle him to a higher disability 
rating.  The Board has also considered the letters from the 
veteran's wife, daughter, and sons in support of the 
veteran's claim.  But the evidence also does not show the 
wife, daughter, or sons are competent based on medical 
training or professional status to render a medical diagnosis 
or opinion.  Id.   As such, their letters are simply evidence 
of the veteran's history of symptoms which is also recorded 
in the medical evidence of record.  

Based on the above analysis, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1991).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for an increased rating for PTSD is denied.


REMAND

The veteran has filed a timely NOD, in October 2001, with the 
RO's September 2001 denial of his TDIU claim.  The record 
before the Board does not reflect that a SOC has been issued 
regarding this claim.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue an SOC, the Board should remand the issue 
to the RO, not refer it there, for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should furnish the veteran and his 
attorney with an SOC on the issue of 
entitlement to TDIU that was denied by 
the RO in September 2001.  He should be 
advised of the necessity of filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


